Citation Nr: 1314578	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  10-31 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic right ankle disability.

2.  Entitlement to service connection for a chronic left ankle disability, including as secondary to a right ankle disability.

3.  Entitlement to service connection for a chronic right knee disability, including as secondary to a right ankle disability.

4.  Entitlement to service connection for a chronic left knee disability, including as secondary to a right ankle disability.

5.  Entitlement to service connection for a chronic bilateral leg disability (claimed as bilateral leg pain), including as secondary to a right ankle disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970, with additional, subsequent service in the U.S. Naval Reserves.  This appeal to the Board of Veterans' Appeals (Board) is from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This matter was previously remanded by the Board in February 2013 for additional development.


FINDINGS OF FACT

1.  A right ankle disability was not manifested in, and is not shown to be related to, the Veteran's service.

2.  A left ankle disability was not manifested in service, and is not shown to be related to his service; right ankle disability is not service-connected.

3.  A right knee disability was not manifested in service, and is not shown to be related to his service; right ankle disability is not service-connected.

4.  A left knee disability was not manifested in service, and is not shown to be related to his service; right ankle disability is not service-connected.

5.  A bilateral leg disability was not manifested in service, and is not shown to be related to his service; right ankle disability is not service-connected.


CONCLUSIONS OF LAW

1.  Service connection for right ankle disability is not warranted.  38 U.S.C.A.       §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).  

2.  Service connection for left ankle disability is not warranted; the claim of service connection for left ankle disability as secondary to right ankle disability lacks legal merit.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).    

3.  Service connection for right knee disability is not warranted; the claim of service connection for right knee disability as secondary to right ankle disability lacks legal merit.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).    

4.  Service connection for left knee disability is not warranted; the claim of service connection for left knee disability as secondary to right ankle disability lacks legal merit.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).    

5.  Service connection for bilateral leg disability is not warranted; the claim of service connection for bilateral leg disability as secondary to right ankle disability lacks legal merit.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  July 2007 and April 2008 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The April 2008 letter also informed the appellant of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's pertinent service treatment records (STRs) and post-service treatment records have been secured.  With respect to the right ankle claim, the RO arranged for a VA examination in May 2010.  The Board's 2013 remand requested a supplemental medical opinion from the May 2010 examiner, and the opinion was obtained in February 2013.  The examination and medical opinion are adequate for rating purposes, as they reflect that the examiner had familiarity with all factual data, they include all necessary findings, and they include an explanation of rationale for the opinions provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

The record does not contain any evidence indicating a link between any current left ankle, knee, or leg disability and service, and given the finding herein that service connection is not warranted for a right ankle disorder, VA is not required to further develop the claims for left ankle, knee and leg disabilities under the duty to assist.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be medical evidence of a current claimed disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus between the disease or injury in service and the current disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Likewise, certain chronic diseases, including arthritis, may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a Veteran's non-service-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in "Virtual VA" (VA's electronic data storage system), with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he developed a right ankle disability from a right ankle injury during service.  He also asserts that he has left ankle and bilateral knee disabilities and bilateral leg pain because of the right ankle condition. 

On service entrance examination in March 1969, the Veteran reported a history of broken bones, bone/joint deformity, and a trick/locked knee; however, examination was normal.  In January 1970, the Veteran was initially treated for a swollen lateral ankle, with tenderness surrounding the lateral malleolus.  He was diagnosed for a ligament strain of the right ankle, and it appears that his right ankle was placed in a cast.  X-ray imaging revealed that there was no fracture of the right ankle.  By the end of January 1970, his cast was removed.  Subsequently, his STRs are unremarkable for indications of further in-service diagnosis or treatment for any right ankle injury.  Notably, the November 1970 service separation examination report does not note any diagnosed right ankle disorder.  Moreover, on annual reserves examination in March 1972, a clinician recorded a medical history of a broken ankle, apparently referring to the above right ankle injury.  Otherwise, the examination noted no diagnoses or treatment for a right ankle disability.  Further, at the March 1972 examination, the Veteran reported swollen/painful joints, arthritis, broken bones, cramps in legs, and foot trouble.  His STRs were otherwise unremarkable for treatment or diagnosis of left ankle, bilateral knee and leg disabilities. 
  
The Veteran also submitted his own statements, explaining that he broke his right ankle in service while participating in a basketball game and that he had a "green-stick fracture" of the ankle and bruised knee.  He stated that after the cast on his right ankle was removed, his ankle was weak and would give way causing him to fall periodically, which caused the knee injury.  He also stated that the altered gait caused by the pain and instability of the right ankle is causing the undue wear and tear on his knees.

VA treatment records reflect continued complaints regarding the Veteran's knees, particularly his right knee.  In August 1999, the provider noted "fractured LLE (1968)", and since then, frequent pains in the Veteran's left knee.  September 2000 X-rays of the left knee revealed osteoarthritis, with mild periarticular osteophytes at the medial and patellofemoral compartments; no evidence of fracture or additional radiographic abnormalities.  A January 2001 record noted chronic intermittent pain in the left knee and ankle, slightly improved.  June 2006 records noted a history of painful right and left knees.  A May 2003 record noted knee arthralgia and in October 2003, the Veteran reported left knee discomfort.  In April 2004, osteoarthritis and DJD of the knees was noted.  An August 2006 right knee X-ray showed osteoarthritis of the joint.

January 2007 right knee X-rays revealed moderate osteoarthritis with possibly complicating loose bodies.  The assessment was bilateral knees DJD.  In April 2007, the Veteran reported knee pain with ambulation and that flexion exacerbates his pain.  He stated that he is currently taking Ibuprofen 800 mg with moderate relief.  In July 2007, the Veteran reported right knee pain at 10/10 and left knee pain at 3/10.  A September 2007 physical therapy knee evaluation contained a diagnosis of osteoarthritis.  Right knee range of motion was to 95 degrees and left knee range of motion was to 125 degrees.  An October 2007 record showed an assessment of DJD of both knees.  A November 2007 right knee X-ray revealed tricompartmental degenerative osteoarthritis with sclerotic articular margins and prominent tibial spines; soft tissues are normal; no acute abnormalities.  In December 2007, the Veteran was fitted with knee braces.

In January 2008, the Veteran reported right knee discomfort and stated that he was taking Tylenol.  A March 2008 record showed a recorded history of long-standing degenerative joint disease (DJD) of both knees, with the right knee worse than the left.  A June 2008 record recorded that the Veteran's right knee felt fine.  In July 2008, the Veteran complained of bilateral knee pain with the right knee worse.  He was diagnosed with osteoarthritis.  July 2008 right knee X-rays showed no fracture; no joint effusion; and moderate narrowing of the medial compartment joint space consistent with arthritis.   In August 2008, the Veteran underwent a right total knee arthroplasty.  August 2008 X-rays of the right knee revealed status post total right knee arthroplasty; satisfactory alignment; usual postoperative findings of soft tissue swelling, subcutaneous air in suprapatellar effusion are identified.  These X-rays also showed no evidence of hardware loosening or fracture.  In September 2008, the Veteran was seen for right knee discomfort and tightening.  An October 2008 post-surgery followup for the right knee noted that the Veteran was doing well.  The Veteran ambulated without assistance and had a healed scar.  November 2008 X-rays of the right knee revealed status post total knee arthroplasty; alignment and position satisfactory; resolving suprapatellar joint space effusion.  A December 2008 record noted that the Veteran was seen for swelling and warmth of the right knee after relative overuse (climbing into 2 deer stands after walking a couple of hundred yards).  The Veteran reported feeling better after placing ice on the knee.

An April 2010 record noted left knee DJD with the plan for left total knee arthroplasty in March 2011.  In January 2011, the Veteran presented complaining of throbbing pain (rated 3) in his right ankle from an old injury.  The patient reported chronic, intermittent pain, aggravated by standing.  In February 2011, the patient again reported left knee pain.  A February 2012 record noted osteoarthritis of the knees, no new complaints.  

The Veteran was afforded a VA examination in May 2010.  The examiner noted a review of the Veteran's claims file, including a review of his STRs, which he noted showed no evidence that the Veteran suffered a broken ankle in service.  After a physical examination, the examiner provided the following diagnoses: degenerative disease of the right ankle, calcaneal spurring of the left ankle, degenerative disease of the left ankle, and total knee replacement of the right ankle.  The examiner opined that the Veteran's current osteoarthritis of the right ankle is not secondary to his ankle sprain in 1970.  He stated that there is no evidence that the Veteran has complained of a right ankle condition all these years and there is no evidence of right ankle instability or abnormal range of motion on examination today.  

Thereafter, Veteran submitted three lay statements from his brother, his coach, and his friend.  These statements reported that the Veteran did not have knee or ankle problems prior to service, but after service he had knee and ankle problems and wore supports for those joints.  Two lay statements stated that the Veteran broke his leg in service (instead of his ankle).  

This case was remanded in February 2013 in order for the 2010 VA examiner to provide a supplemental medical opinion with consideration of these lay statements.  Thereafter, in February 2013, the 2010 VA examiner, Dr. Uhr, specifically noted that the claims folder had been reviewed.  Dr. Uhr opined that the Veteran's right ankle disability was less likely than not incurred in or caused by the claimed in-service injury.  She stated that the Veteran's degenerative disease of the right ankle did not have its onset during the Veteran's period of service, nor was it manifested within the first post-service year or otherwise related to such service. She identified the several facts as support for her opinion.  First, the service treatment records showed no evidence of fracture.  The STRs reveal a ligament strain in the ankle, and x-rays showed there was no fracture.  Second, she stated that after the Veteran's cast was removed, the STRs do not contain any further ankle complaints or any chronic ankle conditions.  Third, she noted that VA treatment records were negative for any early ankle arthritis.  Finally, she noted that X-rays done in recent years do not contain evidence that the Veteran fractured his right ankle.

Right Ankle

It is not in dispute that the Veteran has degenerative disease/osteoarthritis of the right ankle.  It has been diagnosed by VA, to include on VA examination in May 2010.  

After a review of the evidence as delineated above, the Board finds that the evidence is against a finding of service connection for a right ankle disability.

The preponderance of the evidence is against a finding that service connection for arthritis of the ankle is warranted on a presumptive basis.  The records do not include a diagnosis of arthritis confirmed by X-ray within the first post-service year.  Indeed, the first documented report of degenerative joint disease is not until many years after service.  The February 2013 medical opinion specifically found that a review of the evidence of record was "negative for any early ankle arthritis."  As this opinion is clearly supported by a medical explanation of the supporting data, the Board finds this opinion to be highly probative.  See Nieves-Rodriguez, 22 Vet. App. at 301.  

Under certain circumstances, the Veteran as a layperson is competent to identify a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, arthritis is not a simple medical condition, because it cannot be perceived through the senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (Personal knowledge is that which is perceived through the use of the senses.).  Rather, its presence is confirmed by X-rays, as was done in this case in 2010, many years after service.  Arthritis is identified by diagnostic testing, and for VA purposes, must be shown on X-ray examination.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).  For these reasons, the Board determines that right ankle arthritis is not a simple medical condition that the Veteran as a lay person is competent to identify.  Consequently, service connection for right ankle arthritis on a presumptive basis under 38 U.S.C.A. § 1112 is not warranted.

The preponderance of the evidence is against a finding that the Veteran broke his ankle in service.  Initially, the Board notes that the record does not corroborate the Veteran's history, or the history related by the other lay statements of record, of fracturing his right ankle (or leg) in service.  This history was reiterated in the March 1972 reserves examination.  However, the medical record in 1972 appears to be based solely on the history provided by the Veteran.  This history was contradicted by contemporaneous in-service X-ray imaging of the right ankle.  The Board finds the contemporaneous X-ray evidence negative for fracture more probative than these lay statements or medical records noting the history provided by the Veteran.  The February 2013 medical opinion specifically found "no evidence of fracture" and based this conclusion on the in-service X-ray negative for fracture as well as VA X-rays "done in recent years."  As this opinion contains a clearly supported medical explanation of the supporting data, the Board finds this opinion to be highly probative.  See Nieves-Rodriguez, 22 Vet. App. at 301.  

In addition, the Board has considered whether the evidence demonstrates a continuity of symptomatology since service, but finds that it does not.  See 38 C.F.R. § 3.303(b).  The Board acknowledges that the Veteran was treated for right ankle sprain in service.  Further, the Board acknowledges his statements that his right ankle problems have continued since that time and the other lay statements of record that the Veteran has had problems with his ankles and knees after service.  In this regard, the Board notes that lay persons are competent to report symptomatology as it is perceived through the senses.  See Jandreau, supra.  The Veteran's allegations of continuity of symptomatology since service were first made at the time of the filing of the present claim.  These statements are also not credible because they are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999).  

Further, the evidence of record contains some inconsistencies that diminish the reliability of the lay statements of the Veteran, his coach, his brother and his friend.  Notably, there were no complaints or treatment for any ankle problems during the last eleven months of the Veteran's period of service (after his cast was removed).  In addition, the fact that his November 1970 separation examination was negative for any complaints or diagnoses of ankle problems at the very least shows that there was a break in continuity of ankle pain.  Thus, contrary to the aforementioned lay assertions, the Veteran is not shown to have had right ankle pain continuously since his ankle sprain in January 1970.

Considering the above, the Board finds the Veteran's current assertions of continuity of symptomatology since service, as well as the statements of his brother, coach, and friend, not to be reliable and places little probative weight on them.  Consequently, service connection for right ankle disability on the basis that it became manifest in service and has persisted since is not warranted.

Moreover, a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  The Board emphasizes the multi-year gap between discharge from service (1970) and initial reported symptoms related to the right ankle in approximately 2006 (25-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

What remains for consideration is whether or not in the absence of a showing of onset in service and continuity since, the right ankle arthritis may somehow otherwise be related to the Veteran's service.  

However, the most probative and persuasive evidence of record shows that his current right ankle disability is unrelated to the symptoms in service.  Indeed, the only medical opinions of record were the ones provided in 2010 and 2013 by Dr. Uhr.  The examiner cited to the factual record, including that the Veteran's STRs do not contain any further ankle complaints after the ligament strain and do not note any chronic ankle conditions.  Because the examiner expressed familiarity with the record, and cited to supporting factual data, her opinion is probative evidence in this matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, the opinions of Dr. Uhr are the only medical opinions in the record.  Given the depth of the examination report and medical opinions, and the fact that the opinions were based on a review of the applicable record, including the lay statements of record, the Board finds such opinion are highly probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).

While Dr. Uhr did not specifically address the lay contentions in her 2013 opinion, an examiner need not actually discuss each piece of favorable evidence in the record.  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (an examiner need not discuss each piece of favorable evidence in the record); see also Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012). 

In this case, the Board finds that the etiology of the currently diagnosed right ankle arthritis requires expertise which is beyond the Veteran's capabilities and therefore the Veteran's opinion as to the etiology of his right ankle disability is not competent evidence and cannot serve to support a grant of service connection.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic conditions.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.   

In sum, while service treatment records show the Veteran sprained his right ankle in service, preponderance of the evidence is against associating the currently diagnosed right ankle arthritis with the in-service injury.  In making this determination the Board has considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against the claim, and the rule does not apply. Gilbert, 1 Vet. App. at 55.  Therefore, the appeal in this matter must be denied.

Left Ankle, Bilateral Knee, Bilateral Leg 

The Board notes that the Veteran's claims of service connection for left ankle, bilateral knee, and bilateral leg disabilities are strictly ones of secondary service connection; it is neither alleged, nor suggested by the record that the Veteran developed such disabilities as directly or presumably due to service.  Even if it were alleged, the evidence of record does not support entitlement on a direct or presumptive basis.  The Veteran's STRs contain no complaints, treatment, or diagnoses related to the left ankle, knees, or legs, and there is no X-ray evidence of arthritis of the left ankle, knees or legs within the first post-service year.  

Since 1999, VA treatment records extensively document right and left knee complaints and diagnoses of osteoarthritis.  Additionally, the Board notes an August 1999 record which noted a fractured left lower extremity in 1968 and since then, the Veteran has had frequent pains in the Veteran's left knee.  However, there is no record of a fractured left lower extremity in 1968 (prior to active duty service) or of any left knee complaints during service.  As for the left ankle, there is a current diagnosis of degenerative disease of the left ankle (provided on May 2010 VA examination), and few post-service treatment records indicating complaints relating to the Veteran's left ankle.  

Regarding the Veteran's secondary service connection claims, that his left ankle, bilateral knee, and bilateral leg disabilities are a result of, and are secondary to, his right ankle disability, these claims must be denied as a matter of law, because there is no service-connected disorder upon which to base a secondary service connection claim.  38 C.F.R. § 3.310; see Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board has established above that service connection for a right ankle disability is not warranted.  The Veteran is not service-connected for any other disorder.  Consequently, a threshold legal requirement for a valid claim of secondary service connection is not met.  

The Board has also considered the lay statements submitted, in addition to the Veteran's own statements asserting a nexus between his left ankle, bilateral knee, and bilateral leg disorders and his right ankle disability, which he believes is service-connected.  For the reasons discussed above, a right ankle disability is not service-connected and thus, service connection based on a secondary theory of entitlement is not established.  

The Board concludes that the preponderance of the evidence is against the claims of service connection, and that there is no doubt to be resolved.  Hence, the claims must be denied.


ORDER

Service connection for a chronic right ankle disability is denied.

Service connection for a chronic left ankle disability is denied.

Service connection for a chronic right knee disability is denied.

Service connection for a chronic left knee disability is denied.

Service connection for a chronic bilateral leg disability is denied.



____________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


